LIVINGSTON, LAWSON, and SIMPson, JJ., deem it proper, in view of some argument on behalf of appellee pending consideration of the foregoing application for rehearing and in view also of the disability which prevented the Chief Justice from participation in the latter phases of the case, to make this brief response.
Appellee finds fault with certain statements contained in the opinion by the Chief Justice, in which opinion we concurred and which has now become a dissent. The criticism is leveled at certain references in the opinion to the fight for control of the corporation between the parties represented by the appellee on the one hand and the appellants (and perhaps *Page 293 
their attorney, also a stockholder of the corporation) on the other, and that the statements to which exception is taken contain factual inaccuracies constituting a reflection upon the appellee.
We think sufficient answer to the criticism is implicit in the opinion itself, which pointed out and reiterated the distinction between a motion to discharge an injunction, as here involved, and a motion to dissolve, and that a motion to discharge did not contemplate an examination into the merits of the case, but such a motion, to prevail, must be rested upon irregularities in the original issuance of the injunction. The opinion did not appraise the allegational sufficiencies of the bill, but only took account of whether, prima facie, the bill showed sufficient equity to avert the discharge of the injunction. As of course, it was not necessary, nor did we intend to enter upon, a determination of the proof, vel non, of the allegations. As indicating our view that the bill did show equity on its face, certain tendencies of allegation, and proof offered on the hearing, were noticed in the opinion, among them the factional fight for control. We thought this factional fight gave emphasis to the disparate interests of the parties the appellee is charged with representing and whether or not factually accurate, the tendencies as stated were legitimate inferences from the record before us. Indeed, the essential difference between us and our brothers constituting the ultimate majority view was not one of fact but of substantive and procedural legal principles.
                  Response to Application for Rehearing filed April 22, 1949.